Case 2:20-cv-00051-RSWL-MAA Document 26 Filed 03/25/21 Page 1 of 2 Page ID #:183




      CENTER FOR DISABILITY ACCESS
  1   Ray Ballister Jr., Esq., SBN 111282
      Russell Handy, Esq., SBN 195058
  2   Dennis Price, Esq., SBN 279082
      Isabel Rose Masanque, Esq., SBN 292673
  3   8033 Linda Vista Road, Suite 200
  4   San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
  5   IsabelM@potterhandy.com

  6   Attorneys for Plaintiff

  7
  8
  9                              UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      Brian Whitaker,                              )    Case No.: 2:20-CV-00051-RSWL-MAA
 12                                                )
                 Plaintiff,                        )    Notice of Non-Opposition to the
 13                                                )    Defense Motion for Summary
           v.                                      )    Judgment on the Basis of Mootness
 14
      Seung Won Cha; and Does 1-10                 )
 15                                                )    Date: April 13, 2021
                 Defendants                        )    Time: 10:00 a.m.
 16                                                )    Ctrm: TBD
                                                   )
 17                                                )
                                                   )
 18                                                )
                                                   )
 19                                                )
                                                   )
 20
 21
                On March 16, 2021, the defense filed a motion for summary judgment claiming
 22
      that Plaintiff’s federal ADA claim is moot and the court has already declined to exercise
 23
      supplemental jurisdiction over Plaintiff’s state law claim.1 Plaintiff does not oppose
 24
      Defendant’s motion on this basis. In fact, plaintiff filed a Notice of Indication of Mootness
 25
      on December 21, 2020 stating that: “Defendant has presented evidence that the alleged
 26
      ADA barriers have been removed at the subject property. Plaintiff must face a ‘real and
 27
 28
      1
          Defense Motion (Docket Entry 24-6), p. 1, lines 23-25.
                                                  -1-
          Notice of Non-Opposition                                  2:20-CV-00051-RSWL-MAA
Case 2:20-cv-00051-RSWL-MAA Document 26 Filed 03/25/21 Page 2 of 2 Page ID #:184




  1   immediate threat of repeated injury’ to establish standing for injunctive relief. Chapman
  2   v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). Therefore, the removal of
  3   the alleged barriers renders Plaintiff’s claim for injunctive relief moot.”
  4         Therefore, Plaintiff does not oppose a dismissal of the ADA claim on the basis of
  5   mootness.
  6
  7   Dated: March 23, 2021                   CENTER FOR DISABILITY ACCESS
  8
  9
 10                                           By:         /s/Isabel Rose Masanque
                                                          Isabel Rose Masanque, Esq.
 11                                                       Attorneys for Plaintiff
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    -2-
       Notice of Non-Opposition                                        2:20-CV-00051-RSWL-MAA
